Citation Nr: 1315450	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-47 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of a compression fracture with degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative disc disease of the cervical spine, currently evaluated as 10 percent disabling.

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a compression fracture with degenerative disc disease of the lumbar spine was not productive of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

2.  The Veteran's degenerative disc disease of the cervical spine is not productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for the residuals of a compression fracture with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5235 (2012).

2.  The criteria for a disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with notice in October 2009, prior to the initial decision on the claim in January 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  Specifically, the October 2009 letter informed the Veteran of what evidence was needed to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA spine examinations in November 2009 and June 2011 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case.  They consider all of the pertinent evidence of record and adequately address possible neurological abnormalities pertaining to the extremities and factors not contemplated in the relevant rating criteria, including repetitive range of motion testing findings.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar or cervical spine disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with an SOC and an SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).


Laws and Regulations

The Veteran is currently assigned a 20 percent disability evaluation for the residuals of a compression fracture with degenerative disc disease of the lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5235.  He is also assigned a 10 percent disability evaluation for degenerative disc disease of the cervical spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, as in this case, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Similarly, where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several Diagnostic Codes; however, the critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

The Veteran's service-connected lumbar and cervical spine disabilities have been evaluated pursuant to 38 C.F.R. § 4.71a, General Rating Formal for Diseases and Injuries of the Spine.  

The criteria for rating diseases and injuries of the spine are found in Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  In this case, the Veteran has been evaluated under Diagnostic Code 5241 (spinal fusion).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is appropriate for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the cervical spine is 45 degrees of forward flexion, 45 degrees of extension, 45 degrees of left and right lateral flexion, and 80 degrees of left and right lateral rotation.  Normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion for the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is appropriate for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background and Analysis

During an April 2007 VA annual examination, the Veteran complained of neck pain.  He reported that the pain did not radiate and he denied any weakness.  An examination of the neck revealed muscular tenderness immediately to the right of C6.  Otherwise, the examiner noted that the neck was supple.

In a November 2009 statement, the Veteran reported that his service-connected disabilities had worsened since the last rating decision dated in November 2004.  He stated that he had constant pain in his neck, left shoulder, lower back, and legs and indicated that he had increased difficulty standing for prolonged periods, getting into or out of vehicles, walking, lifting, and bending over.  He reported that he retired from the United States Postal Service "earlier than expected" because he could "no longer take the physical rigors of the job."  He also stated that he recently quit a job at Walmart for the same reason.

In a November 2009 statement, E. M. M. (initials used to protect privacy), an office manager for a construction company, indicated that the company was unable to hire the Veteran after he applied for a job due to his physical condition.  She stated that she knew the Veteran for approximately three years, and during that time, she "watched an able bod[ied] man steadily decline."  She stated that, when she first met the Veteran, he was able to walk at a steady pace and perform activities without tiring, including hiking and hunting.  She indicated that the Veteran currently has difficulty walking, getting in and out of vehicles, standing for extended periods of time, and lifting small objects.

In a November 2009 statement, P. T., a licensed practical nurse, reported that she knew the Veteran for approximately three years and felt that his physical condition had deteriorated during that time.  She reported that the Veteran had difficulty walking at a normal pace, entering and existing vehicles, moving his head to the left, standing for prolonged periods of time, lifting objects over 30 pounds, and squatting or stooping over without the assistance of hand holds.  She indicated that the Veteran was "once a very active person," but she noted that he had "slowed down considerably" due to his physical conditions.  She also reported that he often complained of pain in his neck, shoulder, and lower back.

In a November 2009 VA spine examination report, the examiner noted that he reviewed the claims file, including the results of August 2004 x-ray studies of the Veteran's lumbar and cervical spine.  The lumbar spine x-rays revealed degenerative intervertebral disc disease at the L3-L4 level, and the cervical spine x-rays showed degenerative intervertebral disc disease from C4 through C7 with loss of motion in those segments.

During the examination, the Veteran complained of pain in his low back and cervical spine.  He indicated that his low back pain seemed to radiate to his left leg and that his neck pain seemed to radiate to his left shoulder.  He reported that he was unable to turn his head to the left without pain in his right shoulder and noted that he had some difficulty walking.  He also related that he took an early retirement from the postal service.  The Veteran denied having any hospitalizations for his back or neck since his initial injury in 1978.  He stated that he had flare-ups of back and neck pain, but he denied any completely incapacitating episodes over the past year.  He also denied having any bowel or bladder dysfunction, as well as back pain upon coughing or sneezing.

The Veteran denied the use of any assistive devices, but he indicated that he had significant limitations on walking.  He stated that he was able to walk less than a city block and that he was unable to walk at all during flare-ups.  He reported having difficulty lifting, pushing, and pulling, and he indicated that his weight limit was 30 pounds.  He indicated that standing, kneeling, squatting, stooping, ascending and descending stairs, and bending at the waist were also difficult for him.  He related that he was limited to one hour of sitting or traveling in a car.  He also stated that he had difficulty with manipulation and communication skills, particularly grasping objects.

The examiner noted that the Veteran was ambulatory without any evidence of a limp.  During the examination, he ambulated very slowly and deliberately.  He had difficulty disrobing, getting on and off of the examining table, and turning from side to side.  

Range of motion testing for the cervical spine revealed normal flexion to 45 degrees, extension to 30 degrees, side bending to 15 degrees to each side, left rotation to 30 degrees, and normal right rotation to 80 degrees.  The Veteran complained of pain in rotation of the head to the left and extension of his cervical spine.  There was no evidence of any atrophy of either upper extremity and motor strength of the upper extremities was at most 4 out of 5 and symmetrical bilaterally.  Deep tendon reflexes of the upper extremities were present and symmetrical bilaterally at +1.

Range of motion testing showed that the Veteran's thoracolumbar spine was "slightly restricted."  Range of motion testing revealed thoracolumbar flexion to 40 degrees, extension to 10 degrees, side bending to 20 degrees to each side, and rotation to 30 degrees to each side.  The Veteran demonstrated little discomfort while performing range of motion testing, and he complained of "slight discomfort" at the extremes of motion.  The examiner noted that there was flattening of the lumbar spine and tenderness on palpation of the thoracolumbar paravertebral musculature from approximately T10 to the lumbosacral area.  Straight leg testing was carried to 60 degrees bilaterally with minimal discomfort and motor strength to the lower extremities was 4 out of 5 in all muscle groups.  Deep tendon reflexes of the lower extremities were present and symmetrical bilaterally at +1.  He tandem toe and heel walked with difficulty, but he was able to perform the maneuver.

The examiner noted that the Veteran's cervical and lumbar spine strength and range of motion were diminished due to complaints of pain on attempts at repetitive motion testing.  He noted that the extent and degree was impossible to determine "due to the extreme subjectivity of the exercise."

The examiner diagnosed the Veteran with advanced degenerative intervertebral disc disease of the cervical spine with referred pain through the shoulders and degenerative intervertebral disc disease of the lower lumbar spine with referred pain through the lower extremities.  

Private chiropractic treatment notes dated from December 2009 to January 2010 showed that the Veteran was treated for complaints of neck pain, upper back pain, low back pain, and stiffness.  He rated his cervical spine pain between 4 to 9 out of 10 and his lumbar spine pain between 2 and 7 out of 10 in severity.  A January 2010 diagnostic imaging report showed retrolisthesis of L4 and degenerative disc disease in the cervical and lumbar spine.

During a June 2011 VA spine examination, the Veteran complained that his spine disabilities had worsened.  With respect to his lumbar spine disability, he reported that he had decreased mobility, problems getting in and out of vehicles, difficulty performing any type of labor, and slow walking.  With respect to his cervical spine disability, he noted increased stiffness and problems with mobility.  He reported that he was treated by a chiropractor for both disabilities once per week.  He indicated that he had flare-ups of severe neck and lower back pain that lasted for minutes at a time on a daily basis.  He stated that bending, lifting, prolonged standing, and riding in the car too long precipitated the flare-ups, while range of motion exercises and stretching alleviated them.  The Veteran denied having a history of urinary incontinence, nocturia, fecal incontinence, numbness, paresthesias, falls, and unsteadiness.  He reported that he had leg or foot weakness, fatigue, decreased motion, weakness, and spasms.  

The Veteran indicated that he had lower cervical spine pain in the C6-C7 region and left cervical musculature pain.  He stated that the pain was mild and manifested as a constant, dull ache that radiated towards his left shoulder.  He also noted a mild, dull, aching pain across his lower back just above the beltline.  He noted that it was constant and radiated towards the lowest portion of his spine.  He denied having any incapacitating episodes of spine disease.  He also denied the use of devices or aids for ambulation, but he indicated that he was limited to walking 200 yards.  

The examiner noted that the Veteran walked with a slow and deliberate antalgic gait.  There was no evidence of abnormal spine curvatures, and there was no cervical or thoracolumbar spine ankylosis.  A physical examination of the cervical spine showed no spasms, atropy, guarding, or weakness.  There was evidence of pain with motion and tenderness on the left side of the cervical spine.  An examination of the thoracolumbar spine showed no spasms, atrophy, guarding, tenderness, or weakness.  There was evidence of pain with motion on both sides of the thoracolumbar spine.  Cervical spine range of motion testing revealed extension from 0 to 35 degrees, flexion to 35 degrees, left lateral flexion to 20 degrees, left lateral rotation to 45 degrees, right lateral flexion to 35 degrees, and right lateral rotation to 70 degrees.  There was objective evidence of pain on active range of motion testing and following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  Thoracolumbar spine range of motion testing revealed extension from 0 to 15 degrees, flexion to 60 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion testing and following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  Sensory and motor examinations showed normal upper and lower extremities.  

The examiner noted that the Veteran was a retired maintenance technician for the postal service.  The Veteran reported that he retired in July 2007 and that he was eligible by age or the duration of his work.  The examiner noted that the service-connected lumbar spine disability with pain, stiffness, and decreased mobility caused problems with prolonged standing, climbing ladders, walking on catwalks, and difficulty lifting and carrying.  He also noted that the Veteran's lumbar spine disability had a moderate effect on dressing and bathing, which required the Veteran to be careful getting in and out of the tub.  He further indicated that it had severe effects on recreational hunting because the Veteran was unable to get into a tree stand.  The examiner noted that the service-connected cervical spine disability caused difficulty lifting, carrying, and reaching and had a moderate effect on driving due to the Veteran's difficulty turning his head to the left.


Lumbar Spine

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his lumbar spine disability.  The evidence of record shows that the Veteran does not meet the criteria for rating in excess of 20 percent.  Specifically, the evidence does reveal forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In this regard, during the November 2009 VA spine examination, the examiner found that the Veteran had "slightly restricted" range of motion with forward flexion to 40 degrees, extension to 10 degrees, side bending to 20 degrees to each side, and rotation to 30 degrees to each side.  The examiner noted that the Veteran demonstrated little discomfort while performing range of motion testing and complained of only "slight discomfort" at the extremes of motion.  During the June 2011 VA spine examination, the Veteran had forward flexion to 60 degrees, extension to 15 degrees, lateral flexion to 30 degrees on each side, and lateral rotation to 30 degrees on each side.  There was objective evidence of pain on active range of motion testing and following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  

The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings, the Veteran's spine does not appear to be fixed or immobile.  Moreover, the June 2011 VA examiner specifically stated that there was no lumbar spine ankylosis.  

In addition, the evidence does not show that the Veteran has had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least four weeks.  In fact, he told the November 2009 VA examiner that he did not have any incapacitating episodes.  Similarly, he denied having any incapacitating episodes of spine disease at the June 2011 VA examination.  As such, he has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran has a separate neurological disability distinct from his lumbar spine disability.  The evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  The Veteran did report having low back pain that "seemed to" radiate to his left leg.  However, upon examination in November 2009 and June 2011, there were no reflex or sensory abnormalities.  Additionally, during the June 2011 VA spine examination, the Veteran denied having any neurological deficits, such as radiation into the hip or leg, and bowel and bladder problems.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's low back disability is not warranted on the basis of functional loss due to pain or weakness, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of increased back pain.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 20 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Moreover, the June 2011 VA examiner noted that on repetition of range of motion testing, there was no increased limitation.

Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability.
Cervical Spine

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his cervical spine disability.  The evidence of record does not show him to have forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees.  In fact, the November 2009 VA examiner noted that the Veteran had normal flexion to 45 degrees, extension to 30 degrees, side bending to 15 degrees to each side, left rotation to 30 degrees, and normal right rotation to 80 degrees.  The June 2011 VA examiner also noted that the Veteran had forward flexion to 35degrees, extension from 0 to 35 degrees, left lateral flexion to 20 degrees, right lateral flexion to 35 degrees, left lateral rotation to 45 degrees, and right lateral rotation to 30 degrees.  The aforementioned range of motion findings do not demonstrate that the Veteran's cervical spine is immobile or fixed in place.  In addition, the June 2011 VA examiner stated that there was no cervical spine ankylosis.

In addition, the Board finds that the Veteran does not have muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The November 2009 VA examiner noted that the Veteran was ambulatory without any evidence of a limp.  The Veteran did report having spasms at the time of June 2011 VA examination; however, a physical examination did not reveal any spasm or guarding.  There was also no evidence of any abnormal spine curvature during the June 2011 VA examination.  Thus, the preponderance of the evidence shows that the Veteran did not have severe spasm or guarding.  

Moreover, the evidence does not show that the Veteran has had incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least two weeks.  In fact, he told the November 2009 and June 2011 VA examiners that he did not have any incapacitating episodes.  As such, he has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his cervical spine degenerative disc disease.  The evidence of record does not identify any separate neurological findings or disability.   

The Veteran did report having neck pain radiating to his left shoulder during the November 2009 VA examination.  He also indicated that he was unable to turn his head to the left without pain in his right shoulder.  However, upon examination in November 2009 and June 2011, there were no reflex or sensory abnormalities.  In fact, the examiner specifically commented that he did not find any sensory loss or reflex changes in the upper extremities. The Veteran also denied having any bowel or bladder dysfunction. Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman, 6 Vet. App. at 129-132. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's cervical spine is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the June 2011 VA examiner commented that there was no additional loss of function on repetition after three repetitions of range of motion testing.  The examiner did note that there was pain during active range of motion testing and following repetitive motion, but he did not record any limitation in the range of motion. Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's cervical spine disability. 


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar and cervical spine disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's chief complaints of pain and limitation of motion are fully considered in the assignment of the 10 and 20 percent disability ratings.  Moreover, there are higher ratings available under the Diagnostic Codes for various symptoms of disorders of the spine, but the Veteran's disabilities are not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar and cervical spine disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 



ORDER


An evaluation in excess of 20 percent for the residuals of a compression fracture with degenerative disc disease of the lumbar spine is denied.

An evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is denied.




REMAND

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, in a November 2009 statement, the Veteran reported that he retired from the United States Postal Service "earlier than expected" because he could "no longer take the physical rigors of the job."  He also indicated that he quit his job at Walmart for the same reason.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).


Accordingly, the case is REMANDED for the following action:


The RO/AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


